 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 9                                          AT SEATTLE
10
     ROBERT DOUCETTE; BERNADINE                         CASE NO. C18-0859-TSZ
11   ROBERTS; SATURNINO JAVIER; TRESEA
     DOUCETTE,                                          STIPULATION AND ORDER TO
12                                                      SUPPLEMENT THE
                                    Plaintiffs,         ADMINISTRATIVE RECORD
13
                 v.
14
     RYAN K. ZINKE, Secretary for the United
15   States Department of Interior, in his official
     capacity; JOHN TAHSUDA III, Principal
16   Deputy Assistant Secretary - Indian
     Affairs, in his official capacity; UNITED
17   STATES DEPARTMENT OF THE
     INTERIOR,
18
                                    Defendants.
19

20           WHEREAS on February 21, 2019, Defendants filed the administrative record as most

21 recently ordered by this Court (Dkt. ## 20, 23-1-23-19);

22           WHEREAS the first dispositive motion deadline is March 7, 2019, by which time Plaintiffs

23 must file their motion for summary judgment (Dkt. #15, at 4) and

24           WHEREAS the Parties through their respective counsel of record stipulate and agree that the

25 administrative record should be supplemented by no later than March 5, 2019, to include seven

26 additional documents:

27           1. Circa June 15, 2017 “Rob Porter/Nooksack Meeting” document (Dkt. #12-10)
             2. November 9, 2017, e-mail from Gabe Galanda to Marcella Teters Re: Nooksack Special
28
                                                                                         UNITED STATES ATTORNEY
     STIPULATION AND ORDER TO                                                         5220 UNITED STATES COURTHOUSE
                                                                                               700 Stewart Street
     SUPPLEMENT THE ADMINISTRATIVE RECORD - 1                                          Seattle, Washington 98101-1271
     (Case No. C18-0859TSZ)                                                                     (206)-553-7970
 1                Election with attachment “11-9-17 BIA Letter to Superintendent Teters”
             3.   Circa December 5, 2017, “Meeting Details” document (Dkt. #12-11)
 2
             4.   December 7, 2017, e-mail from Gabe Galanda to Gregory Norton and Marcella Teters
 3                Re: Uncounted Primary Election Ballots
 4           5.   December 11, 2017, e-mail from Gabe Galanda to Gregory Norton and Marcella Teters
                  Re: Nooksack Special Election Protest with attachment “12-11-17 BIA Election Protest
 5
                  to Marcella Teters Gregory Norton”
 6           6.   December 11, 2017, letter from Gabe Galanda to Gregory Norton and Marcella Teters
 7                Re: Nooksack Special General Election Protest
             7.   March 9, 2018, e-mail from Steven F. Lowery to PDAS John Tahsuda with attachment
 8
                  “Nooksack Recognition Final 3 9 18”
 9
             NOW THEREFORE the Parties through their respective counsel of record further stipulate
10
     and agree that the Court can make and enter the following agreed order:
11
             Defendants shall file with the Court an amended or supplemental Administrative Index in the
12
     form of the original Administrative Index (Dkt. #23-1), as well as the seven documents listed above,
13
     by no later than March 5, 2019.
14

15 SO STIPULATED:

16                   DATED this 28th day of February 2019.

17                                 BRIAN T. MORAN
                                   United States Attorney
18

19
                                   s/ Brian C. Kipnis
20                                 BRIAN C. KIPNIS
                                   Assistant United States Attorney
21                                 Office of the United States Attorney
                                   5220 United States Courthouse
22                                 700 Stewart Street
                                   Seattle, Washington 98101-1271
23                                 Phone: (206) 553-7970
                                   Fax: (206) 553-4073
24                                 Email: brian.kipnis@usdoj.gov

25                                 Attorneys for Defendants

26
     //
27
     //
28
                                                                                          UNITED STATES ATTORNEY
     STIPULATION AND ORDER TO                                                          5220 UNITED STATES COURTHOUSE
                                                                                                700 Stewart Street
     SUPPLEMENT THE ADMINISTRATIVE RECORD - 2                                           Seattle, Washington 98101-1271
     (Case No. C18-0859TSZ)                                                                      (206)-553-7970
     //
 1
     //
 2
     SO STIPULATED:
 3
                              DATED this 28th day of February 2019.
 4
                                    s/Gabriel S. Galanda______________
 5                                  Gabriel S. Galanda, WSBA #30331
                                    s/Anthony S. Broadman____________
 6                                  Anthony S. Broadman, WSBA #39508
                                    s/Bree R. Black Horse_____________
 7                                  Bree R. Black Horse, WSBA #47803
                                    Attorneys for Plaintiffs
 8                                  GALANDA BROADMAN, PLLC
                                    8606 35th Ave. NE, Ste. L1
 9                                  P.O. Box 15146
                                    Seattle, WA 98115
10                                  Ph: (206) 557-7509; Fax: (206) 299-7690
                                    Email: gabe@galandabroadman.com
11                                  Email: anthony@galandabroadman.com
                                    Email: bree@galandabroadman.com
12
                                    Attorneys for Plaintiffs
13

14
                                                     ORDER
15
             Pursuant to the parties’ stipulation,
16
             IT IS SO ORDERED.
17
             DATED this 1st day of March, 2019.
18

19

20
                                                           A
                                                           Thomas S. Zilly
                                                           United States District Judge
21

22

23

24

25

26

27

28
                                                                                             UNITED STATES ATTORNEY
     STIPULATION AND ORDER TO                                                             5220 UNITED STATES COURTHOUSE
                                                                                                   700 Stewart Street
     SUPPLEMENT THE ADMINISTRATIVE RECORD - 3                                              Seattle, Washington 98101-1271
     (Case No. C18-0859TSZ)                                                                         (206)-553-7970
